Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention II in the reply filed on 09/10/2020 is acknowledged.

Response to Amendment
Applicant’s response filed on 09/10/2020 in which claims 1-3 were amended, claims 17-20 were canceled, and claims 21-24 were added has been entered of record. Applicant is reminded to specifically point out where support can be found for new and amended claims. See MPEP 2163.04

Claim Objections
Claim 2 is objected to because of the following informalities:  
There is a type in line 2. “filed effect transistors” should be –field effect transistors--.
  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



    PNG
    media_image1.png
    593
    640
    media_image1.png
    Greyscale

s 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bowen (US Pub. 2016/0260721).
Regarding claim 21, Fig. 10A of Bowen discloses a memory circuit comprising: 
a memory cell [as shows in Fig. 10A] comprising: 
a first transistor [T1]; 
a second transistor [T2] and a third transistor [T3] forming an inverter [combination of pGRITD and nGRITD forms an inverter] electrically connected to a drain of the first transistor [T1]; and 
a fourth transistor [T4], wherein a gate of the fourth transistor [T4] is connected to a node [N1] of the inverter [combination of pGRITD and nGRITD forms an inverter]; 
a write word line [Write Word Line] connected to a gate of the first transistor [T1]; and 
a bit line [Read Bit Line] connected to a drain of the fourth transistor [T4].
Regarding claim 22, Fig. 10A of Bowen discloses a source line [ReadWord Line. As discloses in paragraph 0059, during operation, ReadWord Line is low. Therefore, ReadWord line can be considered a source line] connected to a source of the fourth transistor [T4].
Regarding claim 23, Fig. 10A of Bowen discloses wherein the write word line [Write Word Line] extends in a direction substantially the same [they both extend in horizontal direction] as an extension direction of the source line [ReadWord Line].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Voogel (US Pat. 5,986,958) in view of Ichige et al. (US Pub. 2003/0095448).
Regarding claim 1, Fig. 3 of Voogel discloses a memory circuit comprising: 
a memory cell comprising: 
a first transistor [307]; 
a second transistor [319]; 
a third transistor [317], wherein the second transistor [319] and the third transistor [317] form an inverter [315] electrically connected to a drain of the first transistor [307], wherein the inverter is configured to store two states [high and low] with different applied voltages [Vdd and ground]; and 
a fourth transistor [305] electrically connected to a node [as clearly shows in Fig. 3, output note of inverter 315 is connected to gate of transistor 305] of the inverter [315]; and 
Voogel does not specifically shows a source line transistor electrically connected to the fourth transistor. However, Fig. 3 clearly showed that there is a source line (it is called a source line because it is connected to source of transistor 305) connects to source transistor of 305. It is inherent or at least obvious that the source line of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Ichige’s source line transistor such that Bowen memory device has a functionality to discharge output signal to ground for a purpose of storing two state in a memory cell.
Regarding claim 4, Fig. 3 of Voogel discloses wherein the drain of the first transistor [307] is electrically connected to gates of the second transistor [319] and the third transistor [317].
Regarding claim 5, Fig. 3 of Voogel discloses a ground line, wherein a source of the second transistor [319] is electrically connected to the ground line [as clearly shows in Fig. 3, source of transistor 319 is connected to ground].
Regarding claim 6, Fig. 3 of Voogel discloses a power line [Vdd], and a source of the third transistor [317] is electrically connected to the power line [Vdd].
Regarding claim 7, Fig. 3 of Voogel discloses wherein a gate of the fourth transistor [305] is electrically connected to the node of the inverter [as clearly shows in Fig. 3, output note of inverter 315 is connected to gate of transistor 305].
Regarding claim 9, Fig. 3 of Voogel discloses wherein the second transistor [Nmos 319] and the third transistor [Pmos 317] have different conductivity types [319 is Nmos and 317 is Pmos].
Regarding claim 10, Voogel does not specifically shows a source line transistor. However, Fig. 14 of Ichique shows a source line transistor [STS]. Second transistor 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Ichige’s source line transistor such that Bowen memory device has a functionality to discharge output signal to ground for a purpose of storing two state in a memory cell.

Claims 11-13, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bowen (US Pub. 2016/0260721) in view of Chu (US Pat. 6,498,742).
Regarding claim 11, Fig. 10A of Bowen (see examiner marked up above) discloses memory circuit comprising: a memory cell comprising: 
a first transistor [T1]; 
a second transistor [T2]; 
a third transistor [T3], wherein the second transistor and the third transistor form an inverter [combination of pGRITD and nGRITD forms an inverter]; and 
a fourth transistor [T4], wherein the inverter is electrically connected to the first transistor [T1] and the fourth transistor [T4]; 
a write word line [Write Word Line] electrically connected to a gate of the first transistor [T1], wherein the write word line [Write Word Line] is electrically isolated from the fourth transistor [Write Word Line is not connected to T4, and thus they are isolated]; 
a word line [Write Bit Line can be considered a word line because they both function equivalently] electrically connected to a source of the first transistor [T1]; and 


Bowen does not specifically disclose gates of both the second and third transistors comprise ferroelectric materials. However, Fig. 2 of Chu discloses an inverter having both gates comprise ferroelectric materials. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Chu ferroelectric gate transistor such that Bowen memory can perform a non-destructive data read operation [col. 1, line 45 to 49].
Regarding claim 12, Fig. 10A of Bowen discloses a source line [ReadWord Line. As discloses in paragraph 0059, during operation, ReadWord Line is low. Therefore, ReadWord line can be considered a source line] electrically connected to a source of the fourth transistor [T4].
Regarding claim 13, Fig. 10A of Bowen discloses wherein a gate of the fourth transistor [T4] is electrically connected to the inverter [connected to note N1].
Regarding claim 15, Fig. 10A of Bowen discloses wherein the word line [Write Bit Line] is substantially parallel [clearly shows in Fig. 10] to the bit line [Read Bit Line].
Regarding claim 16, Fig. 10A of Bowen discloses wherein the word line [Write Bit Line] and the bit line [Read Bit Line] are at the same level [Fig. 10A clearly shows that both lines are at same level].

8 is rejected under 35 U.S.C. 103 as being unpatentable over Voogel (US Pat. 5,986,958) in view of Ichige et al. (US Pub. 2003/0095448) and further in view of Matsuzawa et al. (US Pub. 2005/0213415).
Regarding claim 8, Voogel in view of Ichige disclosed all claimed invention, but does not specifically disclose wherein a source of the fourth transistor is electrically connected to the node of the inverter. However, Fig. 10 of Matsuzawa discloses a memory device having inverter [Iva], wherein a source of the fourth transistor [Qne] is electrically connected to the node [N1] of the inverter [Iva].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Matsuzawa fourth transistor having source connects to a node of inverter such that Voogel memory can discharge to ground.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bowen (US Pub. 2016/0260721) in view of Chu (US Pat. 6,498,742) and further in view of Matsuzawa et al. (US Pub. 2005/0213415).
Regarding claim 14, Bowen in view of Chu disclosed all claimed invention, but does not specifically disclose a source line electrically connected to a gate of the fourth transistor. However, Fig. 10 of Matsuzawa discloses a memory device having inverter [Iva], a source line [line connects to gate of Qne] electrically connected to a gate of the fourth transistor [Qne]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Matsuzawa fourth transistor .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Voogel (US Pat. 5,986,958) in view of Ichige et al. (US Pub. 2003/0095448) and further in view of view of Chu (US Pat. 6,498,742).
Regarding claim 2, Voogel in view of Ichige does not specifically disclose gates of both the second and third transistors comprise ferroelectric materials. However, Fig. 2 of Chu discloses an inverter having both gates comprise ferroelectric materials. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Chu ferroelectric gate transistor such that Voogel memory can perform a non-destructive data read operation [col. 1, line 45 to 49].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Voogel (US Pat. 5,986,958) in view of Ichige et al. (US Pub. 2003/0095448) and further in view of Lee et al. (US Pub. 2019/0088760).
Regarding claim 3, Voogel in view of Ichige discloses all claimed invention, but does not specifically disclose wherein both the second transistor and the third transistor are negative capacitance FETs (NCFETs). However, Fig. 10A of Lee discloses a memory cell with both transistors in an inverter are negative capacitance FETs (NCFETs). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Lee negative capacitance FETs (NCFETs) transistor such that Voogel memory can improve subthreshold properties [paragraph 0002].

Claims 24 is rejected under 35 U.S.C. 103 as being unpatentable over Bowen (US Pub. 2016/0260721) in view of Lee et al. (US Pub. 2019/0088760).
Regarding claim 24, Bowen discloses all claimed invention, but does not specifically disclose wherein both the second transistor and the third transistor are negative capacitance FETs (NCFETs). However, Fig. 10A of Lee discloses a memory cell with both transistors in an inverter are negative capacitance FETs (NCFETs). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Lee negative capacitance FETs (NCFETs) transistor such that Bowen memory can improve subthreshold properties [paragraph 0002].

Conclusion
























Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709.  The examiner can normally be reached on MON-FRI, 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHAN TRAN/Primary Examiner, Art Unit 2825